Exhibit 10.1
[c74025p7402501.jpg]

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1. CONTRACT ID CODE PAGE Of
PAGES 1 5 2. AMENDMENT/MODIFICATION NO P00010 3. EFFECTIVE DATE See Block 16C 4.
REQUISITION/PURCHASE REQ. NO. 2404234ADA001 5. PROJECT NO. (If applicable) 6.
ISSUED BY CODE COMMANDANT (G-ACS-4) USCG HQ 2100 2ND ST S.W. WASHINGTON DC
205930001 234 7. ADMINISTERED BY (If other than Item 6) CODE COMMANDANT
(G-ACS-4) USCG HQ 2100 2ND ST S.W. SUITE 1100 WASHINGTON DC 205930001 234 8.
NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
ORBCOMM, Inc Attn: Marc Eisenberg 21700 Atlantic Blvd Dulles VA 22102
(x) AMENDMENT OF SOLICITATION NO. DATED (SEE ITEM 11) x MODIFICATION OF
CONTRACT/ORDER NO. HSCG23-04-C-ADA001 DATED (SEE ITEM 11) 05/20/2004 CODE
146118901 FACILITY CODE 11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF
SOLICITATIONS The above numbered solicitation is amended as set forth in
Item 14. The hour and date specified for receipt of Offers  _____  is extended.
is not extended. Offers must acknowledge receipt of this amendment prior to the
hour and date specified in the solicitation or as amended, by one of the
following methods: (a) By completing Items 8 and 15, and returning  _____ 
copies of the amendment; (b) By acknowledging receipt of this amendment on each
copy of the offer submitted; or (c) By separate letter or telegram which
includes a reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified. 12. ACCOUNTING AND APPROPRIATION DATA (If
required) See Schedule 13. THIS ITEM ONLY APPLIES TO MODIFICATION OF
CONTRACTS/ORDERS. IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
CHECK ONE THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A. THE
ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES
(such as changes in paying office, appropriation date, etc.) SET FORTH IN ITEM
14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b). THIS SUPPLEMENTAL AGREEMENT IS
ENTERED INTO PURSUANT TO AUTHORITY OF: X D. OTHER (Specify type of modification
and authority) Bilateral: (FAR 43.103(a)). E. IMPORTANT: Contractor  _____  is
not. is required to sign this document and return 2 copies to the issuing
office. 14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section
headings, including solicitation/contract subject matter where feasible)
Modification is hereby required to obtain consideration, from ORBCOMM, for late
deliveries, missed schedules, and to delineate contract requirements with the
following changes: 1. For consideration of late delivery, ORBCOMM is to provide
the U.S. Coast Guard all AIS data from each of the Quick Launch (QL) Satellites
being launched with the CDS, to the extent they are providing service, for
ninety (90) continuous days (upon request by the Government during the first
180 days of the base operating period) at no additional cost beyond the base
period “Low-rate” usage recurring service set forth in Section 5.10 of the
contract. The Intellectual Property rights defined in Section 1.15 of the
contract shall apply with respect to all AIS data received by the AIS receivers
aboard the CDS and all QL satellites solely during the 90 day evaluation period
to share only with other U.S. Continued ... Except as provided herein, all terms
and conditions of the document referenced in Item 9A or 10A, as heretofore
changed, remains unchanged and in full force and effect. 15A. NAME AND TITLE OF
SIGNER (Type or print) Marc Eisenberg, CEO 16A. NAME AND TITLE OF CONTRACTING
OFFICER (Type or print) Kerri B. Williams 15B. CONTRACTOR/OFFEROR /s/ Marc
Eisenberg 15C. DATE SIGNED 4/14/08 16B. UNITED STATES OF AMERICA /s/ Kerri B.
Williams 16C. DATE SIGNED 4/14/2008 (Signature of person authorized to sign)
(Signature of Contracting Officer) NSN 7540-01-152-8070 Previous edition
unusable STANDARD FORM 30 (REV. 10-83) Prescribed by GSA FAR (48 CFR) 53.243

 

 



--------------------------------------------------------------------------------



 



[c74025p7402502.jpg]

CONTINUATION SHEET REFERENCE NO OF DOCUMENT BEING CONTINUED PAGE OF
HSCG23-04-C-ADA001/P00010 2 5 NAME OF OFFEROR OR CONTRACTOR ORBCOMM, INC
Item No. (A) SUPPLIES/SERVICES (B) QUANTITY (C) UNIT (D) UNIT PRICE (E) AMOUNT
(F) Government Agencies, provided that during the 90 day evaluation period
ORBCOMM is also permitted to use the AIS data from the QL satellites in
connection with other ORBCOMM programs. Any service for the data transmitted by
the QL satellites (or rights to such data) after the 90 day evaluation period
shall be pursuant to a separate agreement signed by both parties. 2. Extend the
required satellite launch date to reflect 15 August 2008 in lieu of 31 DEC 2007.
Additionally, ORBCOMM shall initiate the transfer of AIS data (under CLIN 0002)
to the USCG no later than 30 August 2008. 3. With receipt of consideration, the
overall contract period of performance is changed to reflect 20 MAY 2004 through
29 AUG 2010 in lieu of 20 MAY 2004 through 31 DEC 2008. 4. Based upon item (1),
Section 7.0 DELIVERABLES, is hereby modified to reflect acceptance of
consideration. (Section 7.0 DELIVERABLES list is attached hereto.) Except as
provided herein, all other deliverables or events and due dates remain unchanged
and in full force and effect. 5. Extend the Period of Performance for CLINs
00001, 00002, 00002A, 00002B, 00002C, 00004, 00004A, 00004B, and 00004C as shown
in Section B. Contract is hereby changed as follows: CONTRACT PERIOD OF
PERFORMANCE: Period Of Performance Start Date Added: 05/20/2004 Period Of
Performance End Date Added: 08/29/2010 CHANGES FOR LINE ITEM NUMBER: 00001 End
Date changed from 28-FEB-08 to 15-AUG-08 Delivery Date changed from 12/31/2007
to 08/15/2008 CHANGES FOR LINE ITEM NUMBER: 00002 Start Date changed from
31-DEC-07 to 30-AUG-08 End Date changed from 30-DEC-08 to 29-AUG-09 Continued...
NSN 7540-01-152-8067 OPTIONAL FORM 336 (4-86) Sponsored by GSA FAR (48 CFR)
53.110

 

 



--------------------------------------------------------------------------------



 



[c74025p7402503.jpg]

CONTINUATION SHEET REFERENCE NO OF DOCUMENT BEING CONTINUED PAGE OF
HSCG23-04-C-ADA001/P00010 3 5 NAME OF OFFEROR OR CONTRACTOR ORBCOMM, INC
Item No. (A) SUPPLIES/SERVICES (B) QUANTITY (C) UNIT (D) UNIT PRICE (E) AMOUNT
(F) Delivery Date changed from 12/31/2007 to 08/15/2009 CHANGES FOR LINE ITEM
NUMBER: 00002A Start Date changed from 01-JAN-03 to 30-AUG-08 End Date changed
from 31-DEC-08 to 29-AUG-09 Delivery Date changed from 01/01/2008 to 08/30/2008
CHANGES FOR LINE ITEM NUMBER: 00002B Start Date changed from 01-JAN-08 to
30-AUG-08 End Date changed from 31-DEC-08 to 29-AUG-09 Delivery Date changed
from 12/31/2008 to 08/30/2008 CHANGES FOR LINE ITEM NUMBER: 00002C Start Date
changed from 01-JAN-08 to 30-AUG-08 End Date changed from 31-DEC-08 to 29-AUG-09
Delivery Date changed from 01/01/2008 to 08/30/2008 CHANGES FOR LINE ITEM
NUMBER: 00004 Start Date changed from 01-JAN-09 to 30-AUG-09 End Date changed
from 31-DEC-09 to 29-AUG-10 Delivery Date changed from 01/01/2009 to 08/30/2009
CHANGES FOR LIKE ITEM NUMBER: 00004A Start Date changed from 01-JAN-09 to
30-AUG-09 End Date changed from 31-DEC-09 to 29-AUG-10 Delivery Date changed
from 01/01/2009 to 08/30/2009 CHANGES FOR LINE ITEM NUMBER: 00004B Start Date
changed from 01-JAN-09 to 30-AUG-09 End Date changed from 31-DEC-09 to 29-AUG-10
Delivery Date changed from 01/01/2009 to 08/30/2009 Continued... NSN
7540-01-152-8067 OPTIONAL FORM 336 (4-86) Sponsored by GSA FAR (48 CFR) 53.110

 

 



--------------------------------------------------------------------------------



 



[c74025p7402504.jpg]

CONTINUATION SHEET REFERENCE NO OF DOCUMENT BEING CONTINUED PAGE OF
HSCG23-04-C-ADA001/P00010 4 5 NAME OF OFFEROR OR CONTRACTOR ORBCOMM, INC
Item No. (A) SUPPLIES/SERVICES (B) QUANTITY (C) UNIT (D) UNIT PRICE (E) AMOUNT
(F) CHANGES FOR LINE ITEM NUMBER: 00004C Start Date changed from 01-JAN-09 to
30-AUG-09 End Date changed from 31-DEC-09 to 29-AUG-10 Delivery Date changed
from 01/01/2009 to 08/30/2009 Buyer changed from Muriel Thomas to Junitea L.
Cooper. Chief Executive Officer for ORBCOMM, Inc. changed from Jerome Eisenberg
to Marc Eisenberg. All other terms and conditions remain unchanged. The total
contract value remains at $7,806, 475.00. Discount Terms: Net 30 Period of
Performance: 05/20/2004 to 08/29/2010 NSN 7540-01-152-8067 OPTIONAL FORM 336
(4-86) Sponsored by GSA FAR (48 CFR) 53.110

 

 



--------------------------------------------------------------------------------



 



[c74025p7402505.jpg]

ORBCOMM, Inc. HSCG23-04-C-ADA001 Modification No. P00010 Page 5 of 5 Section 7.0
DELIVERABLES on page 15 of 24 of the item referenced in 10A is hereby modified
to change the due dates for the following deliverables or events listed below:
ITEM PWS DELIVERABLE/EVENT DUE BY Satellite Control Center Upgrade Critical
Design Review Completed  _____  Final Checkout Satellite Control Center Upgrade
Completed  _____  Launch 15 AUG 2008 Data flow initiation 30 AUG 2008 Operations
Quarter 1 (event)* 90 Days after Launch  _____  Data transmitted by AIS over the
Contractor’s compliment of AIS-equipped satellites, to the extent they are
providing service, for a period of 90 continuous days. TBD  _____  Operations
Quarter 2 (event)* 180 Days after Launch  _____  Operations Quarter 3 (event)*
270 Days after Launch  _____  Operations Quarter 4 (event)* 360 Days after
Launch  _____  Except as provided herein, all other deliverables or events and
due dates remain unchanged and in full force and effect.

 

 